                                                                                      CLERK'S OFFICE U.S.DIST.COURT
                                                                                             AT ROANOKE,VA
                                                                                                  FILED
                                                    .
                                                                                               Ag(.
                                                                                                  ;2 s 2gjg
                      IN T H E U N ITED STATE S D ISTM CT CO U RT
                      FO R T H E W EST ERN D ISTRICT O F W RGIN IA JDLA C.DUDLEY LERK
                                   RO AN O U D IW SIO N           BY;      '
                                                                                                        c     K

U N ITED STATE S O F AM ERICA
                                                             Cdm inalN o.7:19-cr-9
V.


AM AN Y M O HA M E D M YA,                              By: M ichaelF.Urbansld
                                                             ClziefUnited StatesDistdctJudge
                 D efendant.

                                   M EM O RAN D U M O PIN IO N

        This m atter is before the cotzrt on defendantA m any M oham ed Raya's M oéon to

D isrniss CountO ne and CountThtee ofthe Supetsecling lndictm ent,ECF N o.59,ftled on

June10,2019.Onluly25,2019,thegovetnmentfileditswzittenpointsauthodtiesinresponse
to thism otion,and thissam e day,the courtheld ahearing on thism otion and otherm odons

noticed by theparties,seeECF No.86.Thecourtgranted Raya fourteen (14)daysleaveto
flle asupplem entalresponse,wllich wasso fzed on August8,2019,ECF N o.89.1Thism odon

is fully briefed and therefore ripe for decision.Forthe reasonsstated below,the colzrtdenies

Raya'smotion.Thettialofthiscaseisscheduled forfour(4)days,beginning on August27,
2019.

                                                        1.

        The following background is a slpm m ary ofthe facts as they have been presented to

thecouztby counselfor170th parties'in theirzespectivebziefsand duzing theJuly25,2019
hearing.This case involves an alleged conspitacy between A m any M oham ed Rzya,Eric


1 Xhe governm ent inclicated that it conferred with counselfor Pzice and determ ined that Pzice does notintend to
supplementorjoinintheinstantmodontodismiss.SeeECFNo.85,at2.
Aurelio Ptice,MontaOrlando Jordan,and ffoneormoteunindicted co-conspitators,''ECF
No.85,at1,to smuggle conttaband into the RoanokeCityJail,Tfforthebenefitoffederal
detninee,MontaJotdany''LQ
       Rayawaschatgedin asix-countSupersedinglnclic% ent,ECFNo.54,onlune6,2019.
Raya's alleged co-conspirator,EricA urelio Price,was also charged.The governm entalleges

that Raya and Price,wozldng together and at the ditection of M onta Orlando Jordan,
m anufactured a binder ffdesigned to resem ble privileged legalm ailso they could sm uggle

contraband toJordan,afederaldetaineeawaitingttialattheRoanokeCityJail.''Ldsat2.The
governmentallegesthatafterinsertingmarijuana,acellphone,andasmartwatchintothespine
ofthe fakebinder,Raya attempted to send the bindertoJordan through tlaeUnited States
mail.Id.Thepackagewasintercepted by sheriff'sdeputiesbeforeitreachedJordan.Id.
       CountOne ofthe Superseding lndictmentchargesRayawith violating 18 U.S.C.j
1791(a)(1)and(d)(1)(B),asfollows:
            1.That on ot about M arch 1, 2019,in the W estezn District of
              Virginia,thedefendant,glkayaj,contrarytoTitle21,UnitedStates
              Code,Section 841,did knowinglyprovide and attem pttoprovide
              one ormote prohibited objects,to wit:marihuana,to Monta
              Jordan,an inmate ofthe Roanoke CityJail,a facility in wllich
              persons are held in custody by direcéon ofand pursuant to a
              conttactand agreem entw1t.11theAttorney G eneral.

Count Thtee charges a conspiracy in violation of Title 18,U nited States Code, Sections

1791(a)(1),(d)(1)(B),and (d)(1)(F),aswellasTitle 18,United StatesCode,Section 371,as
follow s'
        .

            1.That in or about February and M azch 2018, in the W esterh
              DistrictofVirgl
                            'm'aand elsewheze,thedefendants,X aya,Pricej,
              also know n as Eshan M uham m ed, and others, knowingly
              conspired to com m ita crim e againstthe U nited States,to wit,

                                            2
                 providing and attem pting to provide one or m om prohibited
                 objects:marihuana,amobilephone,and awatch,to aninmateof
                 the Roanoke CityJail,a facility in which persons are held in
                 custody by direction ofand pursuantto aconttactand agreem ent
                 with the Attorney G enezal,...and com m itted actsto effectthe
                 object of the conspizacy, including but not limited to, the
                 following acts:
                     a.In oraboutFebruaryand M arch 2018,glkaya and Price)
                       cons% cted a binder,disguised as legalcorrespondence,
                       which was designed to conceal m arihuana, a m obile
                       phoneand awatch.
                     b.O n or about M arch 1, 2018, Price com municated
                       electrorlically with and received instruction from the
                        intended recipient of the contraband,M ontaJozdan,a
                        federalinmateoftheRoanokeCitylail,aboutthemanner
                        in wlzich thebinder should be consttucted.
                     c.On oraboutM arch1,2018,X ayajattemptedtointroduce
                        thebindez,containing m arihuana,am obile phone,and a
                        watch,in the Roanoke CityJailthrough tlae use ofthe
                        United Statesm ail.

SeeECF No.54,at1-3.ThezeisnodisputethatMontalordanischargedwit.h federaloffenses
andisbeingheld attheRoanokeCitylail(fKRCJ'')pursuantto aconttactbetween theUnited
StatesM arshalsServiceandtheRCJ.ECF No.59,at2.
                                               lI.

          Title 18,United StatesCode,Secéon 1791 provides,in relevantpart,thatTAvhoever,.

. .   in violation ofa statute orarule ororderissued undera statazte,providesto an inm ate ofa

prisonaprohibitedobject,orattemptstodoso...shallbepunishedasprovidedinsubsecdon
(b) ofthis section.'?18 U.S.C.j 1791(a)(2).Secdon 1791 defines ç'prison''as a fTederal
correcéonal,detention,orpenalfacilityorany prison,instim tion,oz facilityin w hich persons

ate held in custody by direction ofozptusuantto aconttactozagreem entwith theA ttorney

Genezal.''18U.S.C.j1791(d)(4).Thedefinition offTprison''wasexpandedbyamendmentin
2006 to include Tfany prison,instittztion,or facility in which personsare held in custody by

                                                3
ditecéon oforpursuantto a contractoragteem entwith theA ttorney G eneral.''See United

Statesv.Kem ,200F.Supp.3d 1187,1189 (D.Kan.2016)(citingViolenceAgainstW omen
and DepartmentofJusticeReauthorizaéon Actof2005,Pub.L.No.109-162,TitleM ,j
1178,Jan.5,2006).The governmentasserts thatin response to the incteasing number of
federalinmatesheldin stateinstittztions,18U.S.C.j1791wasspeciticallyamendedtomake
cleatthatthetenn TTptison''applied notonlyto thoseinstim tionsthatare ffpurely fedezal,''but

ffalso state facilitiesin w hich federalinm atesarehoused by contzactoragreem ent.''ECF N o.

85,at4 n.4.

                                            A.

       Raya arguesthatCountOne and CountTllree ofthe Superseding Inclic% entshould

bedisnùssed on severalgzounds.First,sheazguesthattheRCJisnotaffprison''asdefined by
18 U.S.C.j 1791 because therelevantcontractto house federaldetainees,including M onta
Jordan,wasTfbetweenRCJandtheUnitedStatesMarshalsSerdce,nottheAttorneyGeneral.''
ECF N o.59,at 3.Raya clniirs,therefore,thather alleged conduct does not constitm e an

offenseundet18U.S.C.j1791.Second,Rayacontendsthattoconstruej1791(d)(4),which
definestheterm ffprison,''asincluding theRCJ ffcould''resultin thegovernm entasserting
federaljtzrisdiction ovezany localjailcontracting with the federalgovetnment,allowing for
the federalgovernm ent to charge state prisoners with a federaloffehse for possession of

prison contraband.Id.Raya clnims thatintem reting j 1791 in away thatenlarges fedezal
jurisdictioninthismannezviolatestheTenthAmendmentandprinciplesofstatesovereignty.
ld.Tbird,Rayaassertsthat18U.S.C.j1791isunconstitutionallyvagueifinterpreted to apply
in àcasesuch ashersbecause aperson fTwould notbeon faitnoécethatshe could becharged


                                             4
with a fedezalcrim e involving prison contraband by giving contraband to an inm ateheld in a

localcityjail.''1d.Fourth and finally,Rayaarguesthat,atanlinimum,j1791isambigtzousas
towhatqualifiesasaTfprison''underj1791,andthatinaccordancewith thertzleoflenity,the
stam te should be construed narrowly againstthegovernm ent.J1L at4.
                                                             -.




       Thecourtwilladdzesseach ofthese argum entsin turn,with frequentcitation to apair

ofcases decided by the United States D isttict Courtfor the DistrictofK ansas,see United

Statesv.Ifnox,No.15-20103-01-JAR,2016W L 4060258 (D.Kan.luly29,2016),and United
Statesv.Kem ,200 F.Supp.3d 1187 (D.Kan.2016),a ealdisrnissed,740 F.App'x 636
(10+ Cir.2018).
                                              B.

       W ith respectto theftrstofRaya'sarguments,thequesdon isnotwhethertheRCJis
ffFederalcorrectional,detention,orpenalfacility,''asitplainlyisnot,butwhetheritisafacility

in which M onta OrlandoJordanwasbeing fdheldin custodybyditection oforputsuantto a
contractor agreem entwit.h the A ttozney G eneral''atthe tim e thatRaya is alleged to have

comm itted theinstantoffense.Itisundisputed thatJordan ischarged w1t.11federaloffenses
and is being held at the RCJ pursuant to a contract, titled Detention Services
lntezgovernmentalAgzeement(T<1GA') seeECFNo.59-1,at1-3 (Ex.1),between theUnited
StatesM arshalsSerdce(TTUSMSA')andtheRCJ.ThelGA allowstheUSM Stohousefederal
detainees,inclucling individuals Trchatged with Federaloffenses and detained while aw aiting

trial,''attheRCJ.ld.at3.Rayaalso doesnotappearto disputethethatthe1GA wasin effect
atthetim esheisalleged to haveviolated j1791.Rayaargues,however,thatbecause1GA is
between theRCJand USM S,nottheAttorneyGeneralhimself,theRCJisnotaffprison''as
defined by j1791(d)(4).In otherwords,RayacontendsthattheUSMS and theAttorney
Genetalate distinctentitiesfotpum oses ofj 1791,and thusproviding contraband to an
inmateheld attheRCJputsuanttoacontractoragreementwiththefotmetisnotprosecutable
given thatthe statuteonly exptessly nam esthatlattet.

        Inllot.hKem andIvnox,thedistrictcourtrejectedattemptsbythedefendantsinthose
cases to draw a distinction ofthe sam e sort alleged here,nam ely between being held fKby

direction oforpursuantto acontractoragreem entwitlf'theU SM S andtheA ttorney General.

ln each case,thedefendantwasbeing held on otherfederalcrirninalchargesattheCorrections

CorporationofAmericaLeavenworthDetentionCenter(TKCCA Leavenwortlf')whencharged
with violating 18 U.S.C.j 1791 forTfm aldng,possessing,and obtaining,asan Tinm ateofa
prison,'a.prohibited objectthatwasdesigned andintended to beused asaweapon.''Kem ,
200 F.Supp.3d at11889Itnox,2016W L 4060258,at*1.CCA Leavenworth,aprivateprison,

contractedwith theOfficeoftheFederalDetentionTrustee(<fOFDT>'),acdngonbehalfof
the USM S,to house pretzialfederaldetainees.z See K em ,200 F.Supp.3d at 1189;Ic ox,

2016 W L 4060258,at*1.The defendants in K-e-1a and Iitaox argued for disnnissalof the

chatges againstthem for failure to state an offense,alleging thatCCA Leavenworth clid not

fallwithinthedefiniéonoffTprison''in j1791becausetheywerenotbeingheldatthedirecéon
oforptusuantto aconttactwith theA ttorney G eneral,butratheratthedizecdon oftheUSM S

oz O FD T .




2The governm ent indicated thatthete was period between approxim ately 2001 and 2012 when the Attorney General
delegated itscontracting authority to the FederalD etendon Tnutee.The governm entfurtherindicated thatirl2012,the
Attorney Generalordezed the D irector of the USM S to act as,and perform all fhlncéons and duties of,the Federal
D etendon Trustee,effecdvely folding the trusteeprogram back into the USM S.SeeECF N o.85,at5.

                                                       6
        Theclistrictcourtflzstnotedthatpursuantto28U.S.C.j561(a),theUSM S3andOFDT
areln0th armsoftheDepartmentofJusticeand managed bytheAttorney General,and that
Kfgelven asslzming thata distinction existsbetween personsheld byditection oftheAttorney
G eneral and those held by direction of the USM S or OFD T, such a distinction is not

mearlingfulforpurposesofj1791:7becauseTfcongresshasauthorizedtheAttorneyGeneral
to delegate responsibility for the safe-keeping of pre-ttial detainees to the USM S,''see 18

U.S.C.j4013.4The courtnextaddressed therelated argumentthatbecause j 1791,ffunlike
otherfedetalcrim inalstattztesrelevanttoinm atesy''sonlyrefersto personsheld attheJirection

of the Attozney General, rather than at the ditection of fftlae Attorney G enezal or llis

authorized representative,''Congressdid notintend forthedefinition offfprison':in j 1791
to encom passcontractsm ade by,inter alia,the USM S.K em ,200 F.Supp.3d at1191.The

courtheld thatitcould notfind thatthe absence ofthe ffauthorized representative''language


328U.S.C.j561(a)rVhereisherebyestablishedaUnitedStatesMarshalsServiceasabureauwithintheDepattmentof
JusdcetmdertheauthorityanddirectionoftheAttorneyGeneral.');seealso18U.S.C.j4O13(a)(<fTheAttorneyGeneral,
in supportofUrlited Statesprisonersin non-Federalinsdtt
                                                      zdons,isauthorized to m akepaym entsfrom filndsappropriated
forFederalprisonerdetendon for...the housing,care,and secudty ofpersonsheld in custody ofaUnited Statesm arshal
pursuanttoFederallaw underagzeementswithStateorlocalllnitsofgovernmentorcontractswit.
                                                                                    hprivateentides.'l.
4Lo ezv.UnitedStates,No.DR-O8-CV-038-AM7./VR.   G,2010WL 11506917,at*10(W.D.Tex.Sept.23,2010),aff'd
sub nom.Lo ezv.U.S.Immi aûon & CustomsEnf't,455F.App''427 (5th Cir.2011)rfM ederallaw specifically
authozizes the USM S to enterinto IGAS for the pum ose of acqlpiring Rsuitable detendon jpace,health care and other
servicesand m atezialsrequired to supportprisonerstm derthe custodyoftheU .S.M arshalwho are nothousedin Federal
facilities.''28C.F.R.j0.111(($9seealso18U.S.C.j4013.');Ld=.(ffrllheUSMSisspecihcallyauthorizedbyfedezalregulaéon
to:<f(1)(rleceilvej,processg)andtransportg)...pzisonershelditztlzecustodyofamarshalortransportedbytheU.S.
MarshalsServicetmdercooperadveorintergovernmentalagreementsgp''(2)ffgalcqlzig rej...adequateandsuitabledetention
space,health care and other setvices and m atedalsreqtlired to suppoztpzisonezs tm der the custody ofthe U.S.M arshal
whoarenothousedinFederalfacilidesrj':and(3)Tfgijnvestigatgej...allegedimpropetconductonthepartofU.S.Marshals
Serdcepersonnel.''28C.F. R.j0.111j),(n)-(o).'');accordUnited Statesv.Salman,189F.Supp.2d360,362(E.D.Va.
2002)(noéng thatpursuantto 18U.S.C.j4013,theUSMS,viadelegated authority,may contractw1t.         11non-federal
insdt-udonshousingfederaldetlinees);UnitedStatesv.Luedtke,No.CRIM.13-40(1)DWF,2013WL3974430,at*10(D.
Minn.July30,2013),affd,771F.3d 453 (8th Cir.2014)(same);Ahernv.Url        itedStates,No.2:14-CV-259,2017WL
2215633,at*6(S.D.Tex.May19,2017),re ortandrecommendadonado ted,No.2:14-CV-259,2017WL2821949(S.D.
Tex.June29,2017)(citing18U.    S.C.jj4002and 4003,which Rrecognizle)thattheUSMS,on behalfoftheAttozney
General,maycontractwitlznon-Federalinstittzdonstohousefedezaldetaineesorprisoners').
5Seeez.,18U.S.C.j751(a)(settingforthoffenseofffescapefrom thecustodyoftheAttorneyGeneralozllisauthozized
representaéve');18U.S.C.j2241(seténg forth offenseofsexualassaultagninstapersoninafrprison,institudon,or
facility in wllich personsareheld in custody by direction oforpursuantto a contractoragreem entwith the head ofany
Fedezaldepaztmentoragency').
                                                         7
prevented the Attorney General from delegaéng procutementpowers under j 1791,as
nothing in the stam te appearsto preventtheA ttorney Generalfrom exercising the authority

under18U.S.C.j4013todelegatetesponsibilityforthesafekeepingofdetaineestotheUSM S.
The cotzrtspecihcally noted that:

              W ithoutexpresslanguage in the statute stating thattheA ttorney
              G enezal herself m ust procure detention facility contracts, the
              Court finds thatthe A ssistantAttorney General'sdelegation of
              thesepowersto theO FD T and the USM S indicatesthatinm ates
              atCCA Leavenworth areheld TTatthe ditection of''the Attorney
              G eneral.

Id.at1191. In sum ,the courtheld,unequivocally,thatffpezsonsheld by the U SM S atCCA

Leavenw orth are held by direction oftheA ttorney G eneral.''J-I
                                                               .
                                                               L
       ln affirm ing the districtcourt's denialofthe m otion to dismissin K em ,the Tenth

CircuitCourtofAppealsfttstreiterated thatpursuantto 28U.S.C.j561,theUSMSisan arm
ofthe DepartmentofJusticewhich actsunder the authority oftheAttorney Geneêal.See
K-e-WQ,740 F.App'x 636,637 (10th Cit.2018).TheTenth Circtlitthen held thatitsf<review
oftherecord andtherelevantcase1aw revealsnolegitim atebasison wllich gdjefendantcould
challenge thevalidity ofthiscontractorofthe Attorney G eneral'sdelegation ofauthority to

the Officeofthe FederalDetention Trusteeto enterinto thiscontract.''JA at637-38.The

couztcited28U.S.C.j510,which statesthatT'gtlheAttorneyGeneralmayfrom Hmeto time
m ake such provisions ashe considersappropriate authorizing the perform ance by any other

officer,employee,oragency ofthe DepartmentofJustice ofany funcdon oftheAttorney
Genezal.''J-I.
             L The court concluded that frèjased on the evidence in tlae record,we are
persuaded that gdjefendantwasbeing held fpursuantto a contractor agzeementwith the
AttorneyGeneral,'18U.S.C.j1791(d)(4)....''1d.
                                             8
       Here,asinKemp andJfnox,MontaJordanwaàbeingheldattheRCJatthedizecdon
ofand pursuantto a contractwitlzthe USM S atthe tim eRayaisalleged to have attem pted to

pzovidelnim wit.
               h theprohibited item sidentifiedin the Superseding Indic% ent.SeeECF N o.

59-1,at3 (Ex.1)rfrlllaisAgzeementisentered into betvveen theUnited StatesMarshals
Serdce...and RoanokeCityJail....').TheIGA betaveen theUSM Sand RC to house
Jordan wasentered into pursuantto theauthority ofDepartmentofJuséce Appropriations
Actof2001,Pub.L.No.106-553,j119,seeida,wlaich states,interalia,thatTftheAttorney
Generalhereafterm ay enterinto contractsand otheragreem ents,ofany reasonabledtzradon,

fordetention orincatceration space or facilities,including related serdces,on any reasonable

basis.''Given thattheU SM S opezatesatthe ditecéon oftheAttorney G eneral,6and because

the Attozney G enezalis notprollibited fzom delegating procutem entpow ers to the USM S,

theze is sim ply no basis for drawing any stam tory distinction betv een a contractwit.h the

AttorneyGeneral,whoistheheadoftheDepartmentofJustice,sev28U.S.C.j503,andone
w1t.1'
     1theUSMS,an qgency within theDepartmentofJusdce.See28 C.F.R.j 0.11(0) (f<The
D irectorofthe United StatesM arshals Serdce shalldirectand supervise allactivities ofthe

U.S.MarshalsSerdce,inclucling ...gajcquisiéon ofadequate and suitable detendon space,
health care and other servicesand m aterialsrequired to supportprisonersunderthe custody

oftheU.S.M atshalwhoatenothousedinFedetalfacilities.R).Tllisholdingisin keepingwith
theFourth Circuit'srejecéonofattemptsbydefendantstodraw stataztorydistinctionsbetween
the Attorney G eneraland its constit-uentagencies.See e..,United Statesv.Tim m s,685 F.



6See28U.S.C.,Chaptez1,SubpartB,Secdon0.5tff'
                                           I*1zeAttorneyGeneralshall...(sluperviseanddirecttlzeadministration
andoperadonoftheDepartmentofJustice,incluclingtheofliceofU.S.Attorneysan.    dU.S.Marshals,whicharewithin
theDepaztmentofJustice.'')
                                                     9
App'x285 (4t.
            h Cir.2017)9Urzited Statesv.Sava e,737 F.3d 304,308-09 (4th Cir.2013).In
sum,Raya'sattempttoprovideJordanwit.h prohibited itemswhilehewashoused attheRCJ
putsuantto acontract,i.e.,theIGA,svith theUSMSispunishableunderj1791.7
                                              C.

       RayanextarguesthatifRCJisdetezminedtobeaprison asdefinedbyj1791(d)(4),
such aconstrucéon ffcould resultin the gglovernmentasserting federaljtuisdiction overany
localjailwithsuchacontractwiththefederalgovernment,regardlessofthecircumstances.''
ECF N o.59,at49ECF N o.89,at4.Raya arguesthattlaisexerciseofauthority ffcould apply

to ajailthatmay haveentered ingtoqsuch a contractbutisnotacttzally housing any federal
inmatesattheémeofthealleged offense,''id.at4-5,orTfgajlternatively,...(evenlifthejailis
housing a federalinm ate otherthan thepetson who istherecipientofconttaband.''Id.at5.

TlaisargumenttoowasrejectedbytheKem andltnoxcourt,aswellastheTenthCircuiton
appeal.

       In Kem andIinox,thedefendantsarguedthatadefinition ofTfprison''underj1791
thatincludes any facility where an inm ateis held atthe direction ofor by contractwit.h the

AttorneyGenezalwould fftazrn everycountyjailin gtheUnited Statesqinto an insétaztion in
which thefedezalgovernmentcan assettfederaljutisdiction and prosecuteinclividualsfor
contraband offenses.''K em ,200 F.Supp.3d at11919Ifnox,2016 W L 4060258,at*3.The

defendants in 170th cases asserted that such a consttuction would be overbroad, insert

am biguity into the statute,and violate basic federalism and Tenth Am enclm entprincipals of




7SeeLumumbav.Maruis,No.2:13CV 69,2013WL 5429429,at*4n.4(D.Vt.Sept.30,2013).

                                            10
state sovereigntyby alloV ng fedetalgovetnm entinttusion into whatthey argued should bea

purelystateconcern aboutthepossession ofcontraband by stateinm ates.Ld=Thedisttictcotut
                                                                       .




roundlyrejectedthisargument,notingthatitzeliedonthenotionthattheterm (Tprison''in j
1791 appliesto allinm atesin a given instittztion.The courtstressed thatthe definition ofthe

term Kfprison''confinesapplication ofthe stam teto only thosew ho providecontraband to or

possesscontraband as ffpersonsheld in custody by direction oforpursuantto a contractor

agzeementwit
           .h theAttorneyGeneral.':1d.(citing18U.S.C.j1791(d)(4)).In otherwords,j
1791doesnotapply to inm atesin state,local,orprivatedetention facilitieswho faceonly state

charges.

       The 1l.f.
               15..
                  g couttnoted thatthisunderstancling as to theapplicability of j 1791 is
consistentwit.
             h thewayinwhich courtshaveintemretedj1791aftezthe2006amendmentto
thedefinition off<prison''and otherstam testhattatn onwhetheran inm ateisheld by direction

oftheAttorneyGeneralorhisrepresentatives.1d.(flrstcitingUnitedStatesv.Blake,228Fed.
Appx.791,795-96(3dCir.2007)Soldingthatrationaljuzycouldhavefoundthatdefendant
wasan ffinmateofaprison''forj 1791pum oses,wheredefendantwasheld atalocalfacitity
pendingfederalchargesptzrsuanttoanagreementbetween thefacilityandUnitedStates);then
citingUnited Statesv.Bush,No.07-00072-CG,2007W L 3026947 (S.D.Ala.Oct.15,2007)
(findingthatdefendant,afTfederalinmate''beingheldatalocaljail,wasaninmateofaTfpzison''
undeztheam ended deûnition ofj 1791)9and then cidng United Statesv.De ew,977 F.2d
1412,1414 (101 Cit.1992) (summarizing casesin wlzich courtshave held thata defendant
serving a federalprison sentence in a state penitentiary under the direcdon oftheA ttozney

Generalissubjectto conviction understamte criminalizing escape from TTany instittzdon or

                                             11
facilityinwhich heisconfmed bydirection oftheAttorneyGeneral7l).TheKem and Knox
colzrtconcludedthattheapplication ofj1791wassufficientlycabinedsuchthatitsapplicadon
to the defendantsin those cases clid notviolate federalism principlesorTenth Am endm ent

pzinciplesofstate sovereignty.

       TheTenth Circuit,affttrning theK em cotztt'sholding on thispatticularissue,stated:

              W esee no m eritto theargument(djefendantzaised below that
              this interpretation of j 1791 is overly broad because it
              encom passeswithin its dehnition of ffprison':any facilityw here
              federaldetaineesareheld and rnightthusapply to statedetainees
              who are housed in the sam e facility under a separate state
              contract,wllich could hypothetically allow federalgovernm ent
              intrusion into what(dlefendantarguesshould be a puzely state
              concern aboutthepossession ofcontraband by stateinm ates.

K-e-1w ,740 F.App'x at 638.The Tenth Citctzit noted that for a stam te to be invalid as

overbzoad,T'theoverbreadth ofastatutemustnotonlybereal,butsubstandalaswell,judged
in relation to the stattzte'splainly legitim ate sweep.''United Statesv.Kem ,740 F.A pp'x 636,

638 (101 Cir.2018)(quoting Broadrickv.Oklahoma,413 U.S.601,615 (1973).TheTenth
Circuit then held that aside from the defendant's azgtzm entregarding hypotheticalfederal

inttazsion into state sovereignty,the defendant did notshow ffsuch substantialoverbreadth

here,and we are persuaded Tthatwhatever ovetbreadth m ay exist should be cured through

case-by-case analysis of the fact sitamtions to wllich its sancdons,assertedly,m ay not be

applied.'''1d.(cidng Broadrick,413U.S.at615-16).
       The courtfindsno reason thatwasnotpersuasivelyaddressed by the casescited above

for hncling that the application of j 1791 in this case would engender the parade of
jurisclictionalhorriblesposited byRaya.SeeUnited Statesv.Lee,815F.2d 971,974 (4th Cir.
1987) (holding that a ffstatazte is not invalid merely because som e of its hypothetical
                                             12
applicadonsmightraiseconsétaztionalproblems');UnitedStatesv.Masciandaro,648F.Supp.
2d779,794 (E.D.Va.2009),aff'd,638F.3d 458 (4th Cir.2011)Solcling thatdefendant's
allegationsofoverbzeadth fdare purely hypotheticaland areunsupported by any showing that

thealleged overbreadth isreal,1etalonesubstantial7).
                                            D.

      Rayafurtlaezarguesthatapplicaéonofj1791tofedetalinmatesheldattheRCJwould
renderthestam teunconstitutionally vague.Rayacontendsthatifinterpreted to applyin acase

such ashers,a person would notbe on fair notice thatshe could be charged wit.h a federal

crimeinvolving prison conttaband by giving contraband to aninmateheld in alocalcityjail.
Raya points outthatKfnothing in the written rtzles and regulations ofthe RCJ regarding
conttabandnotifiesinmates,visitors,ormembersofthepublicthatRCJisconsideredafederal
prison forthepurposesof18U.S.C.j1791.7'ECF No.89,at4.Rayaassertsthatwhileitmay
be reasonable to assum e thata federaldetainee hasbeen noéfied ofthe rulesand reguladons

related to hisincarceration,andisthereforeonnoticethatheissubjectto federaljlltisdiction
and prosecuéon,Tfitisnotreasonableorfai.
                                       rto assum ethatanon-incarcerated m em berofthe

generalpublichasbeenputon noticethatalocaljailcan beconsideredafederalprison.':Id.
      In theFourth Circuit,TTgdqueprocessrequiresthatacriminalstattzteprovideadequate
noticeto aperson ofordinaryintelligencethathiscontem plated conductisillegal,for<no m an

shallbeheld crinainally responsible forconductwhich hecould notreasonably understand to

beproscribed.'''United Statesv.Sun,278 F.3d 302,309 (4th Cit.2002) (cidng Buckle v.
Valeo,424U.S.1,77(1976));seeUnitedStatesv.Hosford,843F.3d161,170(4thCir.2016).
In other words,ffthe void-for-vagueness doctdne requites that a penal stam te dehne the


                                           13
crim inaloffensew1t.
                   1:sufficientdeflnitenessthatordinarypeoplecan undezstand whatconduct

   prohibited and in a m anner that does not encoutage arbitrary and discrim inatory

enforcement.''Id.(citingKolenderv.Lawson,461U.S.352,357 (1983).Cnzcially,however,
ffga)stattzteneednotspellouteverypossiblefactualscenariowith çcelestialprecision'to avoid
beingstruckdownonvaguenessgrounds.''UnitedStatesv.Ha ez,721F.3d167,183(4thCit.
2013)(citingUnitedStatesv.W horle,550F.3d326,334(4t.hCit.2008).lndeed,Tfgajstatute
m ust be construed,if faitly possible, so as to avoid not only the conclusion that it is

unconstitutional,butalso grave doubtsupon thatscoze.''United Statesv.Agtul
                                                                         'ar,585 F.3d

652,658(2dCir.2009)(quotingUnitedStatesv.JinFueyMoy,241U.S.394,401(1916)).In
the view ofoneleading consdtutionalscholar,ffvaguenessoccutswhen a legislature statesits

proscriptionsin term sso indefinite thatthe line between innocentand condem ned conduct

becom esa m attez ofguesswork.''m chm ond M ed.Ctr.for W om en v.G ilm ore,11 F.Supp.

2d 795,812 (E.D.Va.1998)(citing LaurenceH.Tribe,ConstitutionalLaw j 12-31,at1033
(2ded.1988)).
       H ere,unlike in 1l-e..
                            15..
                               g and Ic ox,the vagueness challengeisbroughtnotby a federal

detainee,butby a defendantwho atthe tim e ofthe alleged offense was a non-incarcerated

m em ber ofthe public.N otw ithstanding this factualdissim ilarity,the holdingsin K em and

lvnox are asapplicableto thefactssub j.
                                      G        .In both ofthe aforementioned cases,tlae
defendantsasseryed thatapplication ofj 1791 to federalinmatesheld atCCA Leavenwotth
w ould renderthe statutefaciallyvaguebecause ffthetezm Tprison'isnotlim ited to only federal

inm ates.''K em ,200 F.Supp.3d at11929lc ox,2016W L 4060258,at*4.The districtcourt

rejectedthisargument,holdingthatbecauseTfthetet'
                                               m Tpzison'islimitedto personsin fedezal
detention facilides and those held at the direction of or pursuant to a contractwith the

Attorney Genezaly''j 1791isfçnotfaciallyvague.''SeeKem ,200 F.Supp.3d at1192.The
district court also rejected an as-applied vagueness challenge,wherein the defendants
contendedthatj1791wasvaguebecauseitdid notTfprovidenodceto detaineesastotherole
oftheAttorneyGeneral,''whichzendereditTfunclearwhethergthedefendant)gwasjbeingheld
atafacilitysubjectto federalprosecution under18U.S.C.j 1791,orwhetherhe(was)funder
them anagementand controlofa non-federalprivate corporaéon.'''ldz.at1193.The court

heldthatthe ffroleoftheAttorney Generalunderj1791isclear,in thatheisresponsiblefor
conttacting for housing and directing the placem entofinm atespending federalcharges- or

delegating thatauthority to an authorized representaéve,such asthe ...U SM S.''ld.

       The Tenth Citclaitagain affi= ed theJ.
                                            lr.m-p.court'sholdingsasto vagueness,fm ding
Tf
 no m erit''to theargumentsdescribed above.TheTenth Circlzitnoted thatj1791ffplainly
prollibitsthepossessionofweaponsandotherprohibitedobjectsbyprisoninmates,andthere
isnothing inhetently vague aboutthe statute thatwould lead to its arbitrary enforcem entor

preventinm atesfrom understandingwhatconductisprollibited.''Kem ,740F.App'x at638.

The couttnoted thatw ltile TTthete m ay be som e fact-ualcircum stances in w lùch itm ay be

som ewhatunclearwhethercertain inm atesare being housed by direction oforpursuantto a

conttact or agreem entwith the Attorney G eneraly''this alone does notrender the statm e

vagtze,Trfforeven clearrulesproduceclosecases.'''Id.(cidng Salmanv.United States,137S.
Ct.420,429(2016)).Lastly,thecourtnoted thatthedefendantin quesdon wascertainlyffon
fair noéce that his conductw as unlaw ful,''as Tfany federalinm ate of orclinary intelligence

should understand that...thathecannotpossessaprohibited objectinprison ....'71d.

                                             15
       InUnitedStatesv.Blake,288F.Appx791(3dCit.2008),theTlnirdCircuitzejecteda
similarvaguenesschallengetoj1791.Inthatcase,thedefendant,housedintheVitginlsland's
Golden GroveCorrectionalFacilityrfGolden Grove'')pursuantto aconttactwiththeUSMS,
contendedthatbecauseofj1791'sambiguousffcatchall''contrabandprovision,hewasTfnever
on noéce...thathewassubjectto any rulesorregulationsoftheFederalgovernment
regarding possession of a cellphone or cellphone chargen''Id.at 793-94.The ffcatchall''

provisionto j1791(d)(1)'sspeciûclistofTfprohibitedobjectgsl''definedTdprohibitedobject''
asalso meaning rfany otherobjectthattlnreatenstheorder,discipline,orsecllt'ityofapdson,
orthelife,health,or safety ofan individual.''8Id.at792 n.1.The Tlnird Circuit,sidestepping

(or discounting) the queséon ofwhethet the defendantwas specifically on nodce that
possession of a cellphone was pzosecutable federally,noted that given the unique prison

contextin which the statute wasapplied,f<the ordinary person would ltnow thatan inm ate's

possession ofacellphonewould Tthzeaten theorder,cliscipline,orsecurity ofaprison,ofthe

life,health,or safety ofan individual.'''Id.at795.The Third Circuittherefore held thatthe

statute was not facially vague.N or did the Thitd Citcuit accept the related ffas-applied'?

vaguenesschallenge.The majority held thatwllile there ffmayvery wellbe a sit-uation that
raises serious vagueness concerns from an enforcem ent perspective,'' as applied to the

possession ofacellphoneand charger,Tfobjectsan orclinaryperson would know heorshe
could notpossessin jail,there is nota sufficientlevelofconcern regarding the levelof
discredon given to policeto renderthisstatuteunconsétutional.''1d.at795.In short,theThitd




8Congresshassinceffamendedthestatmeathand gtoqspecificallymakegpossessionofa,cellphonebyfederalinmates
illegal.''SeeUnitedStatesv.Beason,523F.App'x932,936(4thCir.2013).
                                                  16
Circuit,like the Tenth Circuitin K em ,the w as substantially less interested in w hether the

defendantwasawazethathewassubjectto federalprosecution than itwasin whetheran
ordinarypersonwouldhaveknownthatpossessingtheobjectsin questionwaswrongfuland
subjectto criminalsanctiongeperally.Seeidsat796-797,797n.8
       Given thatthe coutt has concluded that j 1791 unambiguously prohibited the
provisionofcontrabandtofederaldetainees(suchaslordan)heldpursuanttocontracts(such
as the IGA) wit.
               h the USM S,acting under lawfully delegated authority from the Attorney
G eneral,thequeséon then becom eswhetheradefendantm ustpossessknowledgeofthefacts

givingzisefederaljurisdiction.InTorresv.L nch,136S.Ct.1619(2016),theSupremeCourt
recently explained thatalthough courtsgenerally TTintem retcrim inalstataztesto require thata

defendantpossess am ensrea,or gtul
                                 'ty m ind,asto every elem entofan offense,''thisisnot

so when itcomesto jurisdictionalelements.Id.at1630-31.Thatis,ff
                                                              w hen Congresshassaid
notbing aboutthementalstate pertaining to a jurisdicéonalelement,the defaultrule flips:
Courtsassum ethatCongresswanted such an elem e'ntto stand outsidetheotherwiseapplicable

mensreareqllirement.''1d.In short,'Ktheexistenceofthefactthatconfersfederaljudsdiction
need notbe one in the nlind ofthe actoratthe tim e heperpettatesthe actm adecrim inalby

thefederalstatazte.''Id.at1631;seeUnitedStatesv.Coo er,482F.3d 658,664 (4thCir.2007)
(obsetving thatffmensteatequirementstypically do notextend to thejutisclicéonalelements
ofa crim e7l;Urlited Statesv.M urillo,826 F.3d 152,159 (4th Cir.2016)9Urzited Statesv.
Flores,No.1:18-CR-00102-MR,2018 WL 6528475,at*3 A .D.N.C.Dec.12,2018)(ciéng
Torres and rejecting dueprocessarpzmentthatgovernmentmustprove defendantwason
notice oflndian status ofvictim,as Indian stat'us elementsrelate to jurisdiction,and the
Rkjoveznnnentneed notprove thata defendanthad actazalknowledge ofa jurisclicéonal
element').Indeed,extending amenszearequirementto thejurisdictionalhook ofacrimeis
ditectly conttary to longstanding Fourth Circuitprecedent.SeeU rlited Statesv.Se ulveda,57

F.Supp.3d 610,614 (E.D.Va.2014)(collecting cases).
      Here, j 1791 unambiguously prohibits the provision of contraband, including,
specifically,marijuana,seej1791(d)(1)(B),andphones,seej1791(d)(1)(F),to anTfinmate''
ofaTfprison.''See enezall 18U.S.C.j1791.Moreover,j1791 specifically definespdson to
includefacilitiesliketheRCJwherefederalinm ates,suchaslordan,aredetnined.Id.Thecourt
agreeswith theTenth Citcuit'sdeternnination in K em thatthereisnothing inhetently vague

about the statute thatw ould lead to its arbittary enfozcem qnt or prevent the public from

undezstanding whatconductisprohibited.740 F.App'x at638.W hilenotherselfdetained at

theRCJ,thereisno question thataperson ofordinaryintellkencewotzld know thatitis
unlawfulto ship,interalia,marijuanatoaninmatezegazdlessofthefacilityinwhich heorshe
isheld.Cf.United Statesv.Beason,523 F.App'x 932,934 (4th Cit.2013) rfgujnlike the
marijuana...,theillegalityofwhichiswidelyknown tothegenetalpublic,cellphonesare
notinhezentlyillegal.Itfollowsthata reasonable person would notbe aw are thatpossession

ofaninnocuouslegalitem would subjectthem to prosecution.Forallofthesereasons,the
statazte doesnotprovide an ordinary person fairnoticethatpossession ofa cellphonew ould

spbjecthim to federalcriminalsanctions.>).Indeed,theevidence,asithasbeen represented
to the court,suggeststhatwhom ever btziltthe binderin question deliberately attem pted to

concealthecontraband in question.See Blake,288 F.App'x at795 rt
                                                              W hile thevagueness
inqtu'ryisan objecéveone,wenoteinpassingthat,bylaidingthecellphoneandchazgerin his

                                            18
shoes,gdefendant)demonstrated acmalknowledgethathecould notpossessthecellphone
andchatgezhewaschargedwit.hpossessinp7).UnlikeinBlake,wherethedefendantpossessed
a cellphone atatimewhen cellphoneswerenotincluded explicitly in j 1791'sdeûtnidon of
Tfprolnibited objectgsl,''130thmarijuanaandphoneswerespecificallyidentzed asprohibited
item sw hen Rayaisalleged to have com m itted the instantoffense.Finally,the factthatRaya

maynothavebeenawareoffacts(e.p,lordan'sstat'usasafederaldetaineeheldpursuanttoa
contractw1t.1,
             1theUSMSin aTfprison''asclearlydefined in j1791)thatsubjected herfederal
prosecution is,under Torres,its progeny,and substanéalFotzrth Citcuitprecedent,ofno

m om ent.

                                            E.

      Finally,Rayaarguesthateven ifnotunconstM tionallyvague,j1791isambiguousas
to whethertheRCJ qualifiesasaf'prison,''and thatpursuantto thewell-established ruleof
lenity,the courtshould notinterprettheterm Kfprison''in aw ay thatwould disfavorher. The

nzle oflenityholdsthata courtshould adoptthe construction ofan am biguousstam tethatis

mostfavorabletothedefendant.See e..,Cha manv.UnitedStates,500U.S.453,463(1991);
United Statesv.Bass,404 U.S.336,347 (1971)9United Statesv.Horton,321F.3d 476,479
(4thCir.2003).ltisnotthecasethatapzovisionisrTfambiguous'forpulposesoflenitymerely
because it gisj possible to ardculate a construction more narrow than thatutged by the
ggjovernment.''United Statesv.Sezaûni,826 F.3d 146,151(4th Cir.2016)(citing M oskalv.
UnitedStates,498U.S.103,108(1990)).In ordertoinvoketherule,theremustbeaffgrievous
ambigaityoruncertaintyin thelanguageand strtzctureoftheprovisionj,such thateven after
acolzrthasseizeld)everything fzom which aid can bederived,itissdllleftwit.h anambiguous
statazte.''1d.(citingCha man,500U.S.at463).
      The colzrtconcludes,consistentwith the holdingsin K em       and lc ox,thatthe term

Tfprison''in j1791unambiguouslyrefersto facilitiesinwhich personsareheldpursuanttoan
agreem entwith theUSM S,an agencywhich actsatthedirection oftheA ttorney G eneral.The

ruleoflenity sim ply doesnotapply to thiscase.Thereisno grievousam biguity oruncertainty

forthe courtto construein am annerm ostfavorableto Raya.

                                                   111.

      Forthe fozegoing zeasons,Raya'sm otion to disrrliss,ECF N o.59,isD EN IED .

      An appzopziate Orderwillbe entered.


                                               Enteted:a & - z-jm-zo//

                                          /w/
                                          j
                                           k
                                                          x'rzve/ .                 '
                                                                                  ' .
                                      .    . u                                    #j ,


                                               M ichaelF. ,
                                                          r nsld
                                               ChiefUni StatesDistdctludge




                                                 20
